Citation Nr: 9930812	
Decision Date: 10/28/99    Archive Date: 11/04/99

DOCKET NO.  96-33 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a back disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his son.


ATTORNEY FOR THE BOARD

A. Shawkey, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1941 to October 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1995 rating decision of the Department 
of Veterans Affairs (VA) regional office (RO) in Baltimore, 
Maryland, that denied the veteran's application to reopen a 
claim of service connection for a back disability.  This 
matter was previously before the Board in June 1998 at which 
time it was remanded to the RO for additional development.


FINDINGS OF FACT

1.  In a January 1993 rating decision, the RO denied service 
connection for a back disability.  The veteran did not appeal 
this decision and it is final.

2.  Evidence added to the record since January 1993 is not 
cumulative or redundant, is relevant and probative, and, when 
viewed in conjunction with the evidence previously of record 
is so significant that it must be considered in order to 
fairly decide the merits of the case.


CONCLUSION OF LAW

1.  Evidence received since the January 1993 RO decision 
denying service connection for a back disability is new and 
material; and the veteran's claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records show that he was 
hospitalized from June 6, 1942, to June 10, 1942, with a 
chief complaint of aches and pains in the low back and lower 
extremities of six days duration.  He was given a final 
diagnosis of myositis, acute, parenchymatous, non-
suppurative, moderate, low back, lower extremities, and 
shoulder regions; cause undetermined.  

A May 1944 service medical record shows that the veteran 
sustained a contusion to the upper tuberosity, left tibia, 
and a sprained left ankle from an explosion at Pearl Harbor 
two days earlier.

The veteran was not found to have any musculoskeletal defects 
at his separation examination in October 1945.

In December 1947 the veteran filed a claim of service 
connection for disabilities unrelated to his back.

The record contains a May 1983 neurological consultation 
report containing the veteran's chief complaint of low back 
pain and right lower extremity pain of six months duration.  
The report also notes that the problem started several years 
earlier.  X-rays were taken revealing narrowing of the L-5, 
S-1 intervertebral disc space and spurring anteriorly and 
posteriorly.  An impression was given of probable ruptured 
disc L-4, L-5 or L-5, S-1 with right sciatica.  A 
postoperative report in September 1983 notes improvement of 
the veteran's back symptoms, with occasional continuing back 
and leg pain. 

A private operative report in April 1986 shows that the 
veteran underwent re-exploration of the L4-5 interspace with 
foraminotomy and diskectomy of L4-5, left.  The preoperative 
and postoperative diagnoses were recurrent L4-5 disk.

An April 1986 "To Whom It May Concern" letter is on file 
from a private neurosurgeon who stated that the veteran had 
had a work-related injury in 1983 and had subsequently 
undergone a diskectomy.  He said that the veteran did well 
until approximately two and a half years later when he 
experienced a new onset of pain in the same level of the 
spine, but with discomfort in the opposite leg.  He said that 
following unsuccessful attempts at conservative treatment, 
the veteran underwent a repeat operation on the opposite side 
of the original surgery.  

In a September 1987 statement, the veteran requested that he 
be examined for his back.  

Private office notes from the 1980s to 1990 are devoid of 
complaints or treatment for back problems other than 
referencing the veteran's back surgeries in May 1983 and 
April 1986.

The veteran filed a formal claim of service connection for 
myositis in July 1990.

In a September 1990 rating decision, the RO denied the 
veteran's claim of service connection for myositis.

In September 1992 the veteran filed a claim of service 
connection for residuals of an injury to his back.

A VA gastrointestinal examination was conducted in September 
1992.  The examination report is devoid of any reference to 
the veteran's back.

In January 1993 the RO denied the veteran's claim of service 
connection for residuals of a back injury.

The following evidence summarized below was submitted tot he 
RO after the veteran filed his December 1994 application to 
reopen a claim of service connection for a back disability.

In December 1994 the RO received identical statements from 
three fellow veterans who said that the injuries that the 
veteran had sustained in service continued to irritate him 
after his discharge.  They said that they had visibly seen 
the veteran experience pain and back aches following service 
even though he never "let-on" about it.  They opined that 
some, if not all, of the veteran's problems were a direct 
result of "Pearl Harbor and the bombings there".

In a July 1995 rating decision the RO denied the veteran's 
application to reopen a claim of service connection for a 
back disability.

At a hearing held at the central office before a member of 
the Board in April 1998, the veteran testified that his 
duties in service involved a lot of physical manual labor 
that included moving heavy canisters weighing as much as 375 
pounds and unloading a lot of ammunition.  He said that his 
back pain was ongoing and did not arise from any one 
particular incident.  He said that he had been treated for 
his back off and on during the entire period of active duty.  
He said that the statements that he had submitted to support 
his claim were from fellow servicemen whom he worked with at 
the Army depot his entire period of active duty.  He said 
that within a year of service he had received back treatment 
at a private hospital and he also was treated for his back at 
a union clinic.  He said that years earlier one of his 
doctors told him that his problems in 1983 could be due to 
service, and that he had been unable to obtain the doctor's 
records.  He said that after service he worked on a farm and 
in construction.  The veteran's son testified that he had to 
quit school when the veteran had back problems in order to 
work with him in construction and that he had known of the 
veteran's back problems since 1968.  The veteran testified 
that he had to leave construction in 1975 because of his back 
and went to work for the school board performing lighter 
work.  The veteran said that he currently worked in a 
hospital and was not currently receiving medical treatment 
for his back.  He said that the last doctor he went to see 
for his back had been the same doctor who had operated on his 
back.  He said that he was not taking any medication other 
than Tylenol for his back condition.

Pursuant to the Board's June 1998 remand, the RO made several 
attempts to obtain early treatment records regarding the 
veteran's back from Howard University Hospital (formerly 
called Freedman Hospital), and from a local union clinic.  No 
records were obtained.

II.  Legal Analysis

The veteran's claim of service connection for a back 
disability was denied by the RO in January 1993.  The veteran 
did not appeal this decision and it is final.  See 38 C.F.R. 
§ 20.1103 (1999).  In order to reopen a claim of service 
connection for this disability, new and material evidence 
must be submitted since the January 1993 disallowance of the 
claim.  See 38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140 (1990); Evans v. Brown, 9 Vet. App. 273 (1996).

In September 1998 the United States Court of Appeals for the 
Federal Circuit issued a decision that changed the standard 
for determining whether new and material evidence has been 
submitted sufficient to reopen a claim of service connection.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In Hodge, the 
Federal Circuit expressly rejected the standard for 
determining whether new and material evidence has been 
submitted sufficient to reopen a claim as set forth in Colvin 
v. Derwinski, 1 Vet. App. 171 (1991) and held that there is 
no longer a requirement that in order to reopen a claim, the 
new evidence, when viewed in the context of all the evidence, 
both new and old, create a reasonable possibility that the 
outcome of the case on the merits would be changed.  Hodge, 
supra.

Instead, the Federal Circuit in Hodge held that new and 
material evidence means evidence not previously submitted to 
agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In addition, for the purpose of determining 
whether a case should be reopened, the credibility of the 
evidence added to the record is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Following Hodge, the United States Court of Appeals for 
Veterans Claims (Court) (formerly the United States Court of 
Veterans Appeals) in Elkins v. West, 12 Vet. App. 209 (1999) 
(en banc), and in Winters v West, 12 Vet. App. 203 (1999) (en 
banc) set forth a three-part test for the adjudication of 
previously denied claims to which finality had attached.  
Under the new Elkins test, the Secretary must first determine 
whether the veteran has presented new and material evidence 
under 38 C.F.R. § 3.156(a) in order to have a finally decided 
claim reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim the Secretary must determine whether, 
based upon all the evidence of record in support of the 
claim, presuming its credibility, the claim as reopened is 
well grounded pursuant to 38 U.S.C.A. § 5107(a).  Third, if 
the claim is well grounded, the Secretary may then proceed to 
evaluate the merits of the claim, but only after ensuring 
that his duty to assist under 38 C.F.R. § 5107(b) has been 
fulfilled.  Elkins, Winters, Id.

The evidence in this case satisfies the first part of the 
Elkins test.  That is, additional evidence has been submitted 
since the 1993 decision that has not been previously 
considered and which bears directly and substantially upon 
the issue of service connection for a back disability.  Such 
evidence includes statements from the veteran's fellow 
servicemen who attest to the veteran's back problems in and 
following service, as well as the veteran's own testimony 
that he has had back problems since service.  The veteran 
also testified that it was not one particular incident that 
caused his back problems, but an accumulation of his duties 
that involved moving and lifting heavy objects that caused 
him ongoing back pain in service. This noted evidence, which 
is presumed credible for purposes of reopening the claim, is 
new and relevant to the issue of service connection for a 
back disability and is, in fact, so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  Justus, Hodge, supra.  Having determined that new and 
material evidence has been added to the record, the veteran's 
claim of service connection for a back disability is 
reopened.


ORDER

The application to reopen a claim of service connection for a 
back disability is granted; and is subject to further action 
as discussed in the remand below.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

As the veteran's claim for service connection for a back 
disability has been reopened, the Board must now immediately 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, the reopened 
claim is well grounded pursuant to 5107(a).  Elkins; Winters.  

The statements from the veteran and his fellow servicemen 
attesting to his back problems in and following service are 
deemed credible for well grounded purposes. See King v. 
Brown, 5 Vet. App. 19, 21 (1993).  Furthermore, postservice 
medical diagnoses of recurrent intervertebral disc L4, L5, 
satisfies the well grounded requirement that there be a 
current back disability.  Caluza, supra.  However, the claims 
file is devoid of the third requirement for a well grounded 
claim that there be competent medical evidence linking a 
current back disability to the veteran's military service.  
Id.  There is simply no medical opinion of a medical nexus on 
record.  Consequently, the RO should specifically advise the 
veteran that medical evidence of a nexus between service and 
a currently back disability is needed to support his claim.  
See 38 U.S.C.A. § 5103 (1998); Robinette v. Brown, 8 Vet. 
App. 69 (1995).

In light of the foregoing, the case is hereby REMANDED to the 
RO for the following actions:

1.  The RO should advise the veteran of 
the necessity of submitting medical 
evidence of a nexus between service and a 
current back disability.  In doing so, 
the RO should inquire whether the veteran 
has received any medical care for his 
back since 1986.  If the veteran responds 
in the affirmative, after obtaining the 
appropriate authorization(s) from the 
veteran, the RO should obtain and 
associate those records with the claims 
folder.  The aid of the veteran and his 
representative in securing any such 
records should be enlisted, as needed.  
However, in the event that any requested 
records are not available or the search 
for any such records yield negative 
results, that fact should clearly be 
documented in the claims file.

2.  After completion of the relevant 
development above, and after undertaking 
any additional development deemed 
warranted by the record, the RO should 
review the veteran's claim on the basis 
of all pertinent evidence of record, and 
all applicable laws, regulations, and 
case law.  The RO should provide adequate 
reasons and bases for its decision, 
citing to all governing legal authority 
and precedent not previously cited, and 
addressing all issues and concerns that 
are noted in this REMAND.  

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to this Board for 
further appellate review, if appropriate.  No action is 
required of the veteran until he receives further notice.  
The purposes of this remand are to procure clarifying data 
and to comply with the governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals







